IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: ESTATE OF WILLIAM R.                 : No. 30 MM 2019
ZIMMERMAN                                   :
                                            :
                                            :
PETITION OF: DIANA VONSCHLICHTEN            :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of May, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.